El Juez Asociado Se. Aldeet,
emitió la opinión del tribunal.
Se trata de una moción en la que se nos pide desestime-mos la apelación establecida en este pleito porque no ha sido presentada en este tribunal la transcripción de la apelación dentro de los treinta días siguientes a haber sido establecido el recurso y para ello se alega que si bien la corte inferior prorrogó a la parte apelante los diez días que tiene después de su apelación para presentar una exposición del caso tal prórroga es nula por ser indefinida.
A esa moción se opone el apelante alegando en primer término que la petición del apelado es prematura porque dicha prórroga y otras que fueron concedidas no han sido im-pugnadas en forma alguna por la parte apelada, en la corte inferior y nos cita los casos de Ciuró v. Ciuró, 19 D. P. R. 1200 y de Rossy v. Fernández, 21 D. P. R. 271, en los cuales una de las razones que tuvimos para no desestimar la apela-ción fué que la parte apelada no se opuso a la concesión de ul-teriores prórrogas ni hizo gestión en la corte inferior. En *212verdad, la cuestión que atora suscita el apelante no fué pro-puesta en esos casos para su resolución por lo qne tal razón puede considerarse como incidentalmente dada.
Es cierto que para un apelado parece ser la mejor prác-tica que antes de acudir a este tribunal baga gestión en la corte inferior para que anule las prórrogas que indebida-mente baya concedido, porque se aborra tiempo y da opor-tunidad a la corte para corregir sus resoluciones si son erró-neas, pero no encontramos precepto alguno en la ley que im-ponga al apelado tal deber de modo que sin tal gestión esté impedido de acudir a este tribunal a solicitar que por tales nulidades desestimemos la apelación porque no existiendo pró-rrogas válidas de los diez días concedidos por la ley para pre-sentar la exposición del caso la transcripción de la apelación debió ser presentada en este tribunal dentro de los treinta días siguientes a baber sido establecido el recurso de apela-ción, y así no podemos declarar que es prematura la petición que se nos bace.
El 5 de agosto último fué apelada la sentencia dictada en este caso y el día 11 del mismo mes, dentro de los diez días que la ley concede al apelante para presentar el pliego de ex-posición del caso o de excepciones, el apelante pidió a la corte sentenciadora que le concediera una prórroga de diez días para presentar la exposición del caso, prórroga que debía empezar a contarse desde el día en que el taquígrafo de la corte le entregara la tránscripción de las notas del juicio, las que ya le había pedido. Esa solicitud fué resuelta por la corte diciendo: “Como se pide.” Después, el 23 de agosto y a petición del apelante la corte fijó al taquígrafo el término de treinta días para la entrega de su transcripción al ape-lante y posteriormente concedió al apelante otras prórrogas para presentar la exposición del caso, la que abora está pre-sentada y pendiente de la aprobación de la corte sentencia-dora, pero en 7 de septiembre la parte apelada nos presentó *213su moción para que desestimemos la apelación por ser inde-finida la primera prórroga concedida y porque la resolución de 23 de agosto concediendo término al taquígrafo para en-tregar sus notas al apelante es nula porque cuando tal tér-mino se le concedió ya estaban vencidos los diez días que el apelante tiene para presentar su exposición del caso.
El apelante se opone a esa moción alegando que la desesti-mación pedida es improcedente porque la primera prórroga de 11 de agosto no es indefinida toda vez que la ley creando el .cargo de taquígrafo fija a éste el término de treinta días para entregar sus notas, las que le fueron pedidas el 9 de agosto, y porque la corte concedió otras prórrogas.
Ya liemos resuelto anteriormente que una prórroga con-cedida en los términos en que en este caso fué pedida es in-definida y nula. Belaval v. Córdova, Juez de Distrito, 21 D. P. R. 537; Rivera v. North British and Mercantile Insurance Co., 24 D. P. R. 653; Guardian Assurance Co. v. López Acosta 24 D. P. R. 637. Es cierto que la ley creando el cargo de ta-quígrafo dispone en su seccción sexta que será su deber entre-gar la copia de su record taquigráfico dentro de treinta días a partir de la fecha en que baya sido solicitada, a menos que la corte prorrogue dicho plazo que nunca excederá de otros treinta días, pero a pesar de esto y según dijimos en el caso de Belaval v. Córdova, Juez de Distrito, siopra, “resulta, sin embargo, difícil que podamos llegar a la conclusión de que la sección que ha sido citada últimamente define y fija de modo claro e inexorable el máximum que dejó de fijar la corte y de modo concluyente convierte la ampliaqión vaga que trató de hacer esta última en una prórroga definida.”'
En la forma que fué pedida y concedida la primera pró-rroga, los diez días concedidos para presentar la exposición del caso no dependían de los treinta que la ley da al taquí-grafo para entregar sus notas, contados desde que le han sido pedidas, sino de la fecha de la entrega de dichas notas, aun-*214que fuera posterior a dichos treinta días, por lo que la pró-rroga no estaba limitada a esos treinta días y por esto, a pesar de dicha ley, no podemos declarar que se concedió un término limitado, con mayor razón cuanto que no se mani-festó a la corte la fecha en que la petición de las notas se hizo y no podía ella ni la apelada saber cuándo vencían dichos treinta días. Como para presentar una exposición del caso de acuerdo con el artículo 299 del Código de Enjuiciamiento Civil no son de absoluta necesidad las notas taquigráficas, para preservar el apelante su derecho de presentar una ex-posición del caso debió solicitar prórrogas para presentarla hasta que el taquígrafo le entregara sus notas si creía conve-niente utilizarlas.
Siendo nula por indefinida la primera prórroga concedida también lo es la que en 23 de agosto la corte concedió al ta-quígrafo porque entonces estaban vencidos los diez días que de acuerdo con el artículo 299 del Código de Enjuiciamiento Civil, según ha sido enmendado, tenía la parte apelante para presentar la exposición del caso, y por esto los treinta días para presentar la transcripción de la apelación empezaron a correr desde que el recurso fué establecido, y no habiendo sido presentada dentro de él en este tribunal ni antes de la petición de desestimación, debemos declarar ésta con lugar y desesti-mar la apelación.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso-.